Citation Nr: 9926762	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-33 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate condition secondary to service-connected disability 
of right orchiectomy/epididymoorchitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches due to a head injury.

5.  Entitlement to service connection for a left shoulder 
condition.

6.  Entitlement to service connection for gout.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for status post 
bunionectomy, both feet.

9.  Entitlement to an increased disability rating for 
postoperative right orchiectomy/epididymoorchitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from November 1972 to November 1976 and in the 
United States Army from June 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and June 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the above 
issues.

The issues of entitlement to service connection for residuals 
of bunionectomies and entitlement to an increased disability 
rating for postoperative right orchiectomy/epididymoorchitis 
were not certified to the Board on appeal.  For the reasons 
discussed below, the Board finds that the veteran has filed a 
notice of disagreement with the denial of these claims in the 
January 1997 rating decision, thereby initiating an appeal.  
Therefore, the issues on appeal have been recharacterized as 
shown above.

The evidence of record includes statements from the veteran 
evidencing his belief that he is entitled to service 
connection for a bilateral ankle disorder, blurred vision and 
dizziness as residuals of head injury, and scars from 
prostate surgery.  These statements clearly raised claims for 
service connection for these disorders.  Also, in a July 1997 
statement, the veteran requested a wavier of overpayment of 
compensation benefits in the amount of $501.34.

None of these claims is currently before the Board since they 
have not been adjudicated by the RO, and they are not 
otherwise intertwined with the claims on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, these issues are referred to the RO for 
appropriate action.

The veteran's claims for service connection for prostatitis 
and residuals of bunionectomy, and for an increased rating 
for postoperative right orchiectomy/epididymoorchitis are the 
subject of the REMAND herein.


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO concluded that 
the veteran had not submitted new and material evidence to 
reopen his claims of entitlement to service connection for a 
left knee condition and a back condition, and denied 
entitlement to service connection for headaches due to head 
injury.  The veteran was notified of that decision in October 
1994 and did not appeal. 

2.  Since October 1994, the following evidence has been 
received:  (1) the veteran's contentions; (2) treatment 
records dated from May 1996 to August 1997; and (3) service 
medical and personnel records.

3.  The evidence received since October 1994 is not new and 
material.

4.  There is no medical evidence showing that the veteran 
currently has a left shoulder condition or gout, and these 
claims for service connection are not plausible.

5.  The veteran is not a veteran of combat.

6.  The diagnosis of PTSD based on combat stressors is not 
plausible.

7.  There is no medical nexus between reported non-combat 
stressors and a diagnosis of PTSD, and the claim for service 
connection is not plausible.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a left knee condition 
and back condition and which denied entitlement to service 
connection for headaches due to head injury is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
veteran's claims for service connection for a left knee 
condition, a back condition, and headaches due to head injury 
are not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The veteran has not presented well-grounded claims for 
service connection for a left shoulder condition and gout, 
and there is no statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran has not presented a well-grounded claim for 
service connection for PTSD, and there is no duty to assist 
him in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

There are of record DD Form 214s for the veteran's two 
periods of active military service.  The veteran had 11 
months and 27 days of foreign and/or sea service during his 
first period of military service (November 1972-November 
1976) in the Marine Corps.  His primary specialty during his 
first period of service was combat engineer.  He received the 
National Defense Service Medal, letter of commendation, and 
three letters of appreciation.  During his second period of 
active duty (June 1977-July 1981) in the Army, his primary 
specialties were indirect fire infantryman and carpentry and 
masonry specialist.  He received the National Defense Service 
Medal, parachutist badge, good conduct medal, and 
sharpshooter badge.  He had no foreign or sea service during 
his second period of active military service.

In September 1983, the veteran filed a claim for service 
connection for a left knee disorder.  With respect to this 
claim, his service medical records showed no treatment for 
his left knee during his first period of service.  In 
September 1980, he incurred an abrasion on the left knee.  On 
the Report of Medical History completed by the veteran for a 
physical examination conducted in March 1981, he denied 
having any swollen or painful joints, bone or joint 
deformity, or trick or locked knee.  Clinical evaluation of 
his lower extremities was normal.  He then complained of left 
patellar pain of two months' duration in May 1981.  He 
reported injuring his knees while playing football.  
Examination showed slight swelling with slow, but normal, 
range of motion.  The examiner's assessment was slight 
chondromalacia.  In June 1981, he complained of knee pain, 
and the examiner's assessment was rule-out chondromalacia.  

The veteran underwent a VA physical examination in February 
1984.  He reported incurring a gunshot wound to the left knee 
during service.  He also reported injuring the left knee 
during parachute jumps.  He stated that the knee swelled.  
Examination of the left knee showed two scars that the 
veteran reported were entry and exit sites from the reported 
gunshot wound.  There was no limitation of motion, 
crepitation, swelling, or instability.  He could walk on his 
heels and toes and tandem walk.  His gait was normal.  X-rays 
of the knees showed no bone or joint abnormalities.  
Diagnoses included history of injury to the left knee.

A March 1984 rating decision, inter alia, denied service 
connection for a left knee condition, indicating that this 
was not found upon the recent examination.  The veteran was 
notified of that decision in April 1984 and did not appeal.

In December 1985, the veteran filed a claim for service 
connection for a back condition.  He stated that he had a 
"crook" in the lower part of his spine as a result of 
jumping out of airplanes during service.  

With respect to the veteran's back claim, his service medical 
records showed that he was involved in an automobile accident 
in August 1976, wherein his car went into a ditch.  He 
incurred trauma to the back, and he complained of back pain.  
Examination showed tenderness over the entire spine with full 
range of motion.  No diagnosis of a back disorder was 
rendered.  Two days later, he complained of continuing severe 
back pain, and he requested pain medication.  On the Report 
of Medical History completed in October 1976 in connection 
with his release from active duty, the veteran denied having 
swollen or painful joints, bone or joint deformity, or 
recurrent back pain.  

The report of the veteran's enlistment examination for his 
second period of service dated in February 1977 indicated 
that he had mild scoliosis of the spine that was asymptomatic 
and not considered disabling.  In January 1978, he complained 
of low back pain.  Examination showed no abnormalities other 
than some muscle spasm, and the examiner's impression was 
lumbar strain.  In July 1978, he complained of occasional 
back pain.  Examination showed marked left paravertebral 
muscle spasm, and the examiner's impression was muscle spasm.  
X-rays of the thoracic spine showed possible wedging of T8.  
In September 1978, he complained of back pain of sixteen 
months' duration.  Examination showed full range of motion, 
poor posture, and tenderness along the spine from T1 to L4.  
The examiner's assessment was questionable scoliosis.  He was 
referred for further evaluation in September 1978, and the 
assessment was chronic low back pain.  He was then referred 
to physical therapy with a history of back pain since jump 
school with no physical findings.  The physical therapy 
consultation report dated in September 1978 showed an 
assessment of questionable chronic low back pain, and 
physical examination showed no abnormalities.  He was 
instructed on home exercises.  On the Report of Medical 
History completed by the veteran for a physical examination 
conducted in March 1981, he denied having any swollen or 
painful joints, bone or joint deformity, or recurrent back 
pain.  Clinical evaluation of his spine was normal.

During the 1984 VA examination, there was no limitation of 
motion of the veteran's lumbosacral spine.  There was mild 
local tenderness on palpation of the lower spine.  X-rays of 
the lumbosacral spine showed a normal lordotic curve with no 
fracture, subluxation, or degenerative changes.

A December 1985 rating decision denied service connection for 
a back condition, finding that (a) there was no evidence 
showing that the veteran still had the conditions for which 
he was treated during service (low back pain and muscle 
spasm), so these were acute and transitory disorders, and (b) 
scoliosis of the spine was a constitutional or developmental 
abnormality and not a disability within the meaning of the 
law.  The veteran was notified of this decision in January 
1986 and did not appeal.

In connection with increased rating claims, the RO obtained 
the veteran's VA treatment records dated from January 1983 to 
May 1985.  These records showed no treatment for the 
veteran's left knee.  In December 1983, he complained of 
having low back pain since a parachute jump.  He was not 
examined, but the diagnosis was chronic pain - low back - 
post traumatic.

In March 1994, the veteran filed claims for service 
connection for a left knee condition, a back condition, and 
headaches secondary to skull injury.  He stated that he had 
participated in more than one hundred parachute jumps during 
service and had played football.  He had lost his "good 
health" in the line of duty.  He indicated that he had 
undergone a knee operation at Palms of Pasadena in 1993, and 
the doctor had described it as related to his high number of 
parachute jumps. 

With respect to the veteran's headache claim, his service 
medical records showed that the August 1976 automobile 
accident discussed above also involved trauma to the head.  
He thereafter complained of headaches.  He had a large bump 
on the right side of his head.  Skull x-rays were negative, 
and the neurological examination was normal.  The examiner's 
assessment was soft tissue trauma.  On the Report of Medical 
History completed in October 1976 in connection with his 
release from active duty, the veteran denied having frequent 
or severe headaches, and clinical evaluation of his head and 
neurological system was normal.  The only complaint of 
headaches shown during his second period of service was on a 
November 1980 respiratory history, which indicated that he 
had frontal sinus-related headaches.  On the Report of 
Medical History completed in March 1981, the veteran denied 
having frequent or severe headaches, and clinical evaluation 
of his head and neurological system was normal.  In May 1981, 
he was thrown out of the hatch of a vehicle during a field 
exercise.  He went over a cliff and landed on his head and 
neck.  There was no loss of consciousness.  He incurred acute 
neck strain.  

During the 1984 VA examination, the veteran had complained of 
a lump on the head that tingled and gave him a "bad migraine 
headache."  Examination showed a firm area on the posterior 
right aspect of the skull.  X-rays of the skull showed no 
pathological process.  Diagnoses included skull mass, type 
undetermined.  The VA outpatient treatment records from 1983 
to 1985 showed no complaints concerning headaches.

The RO obtained the veteran's medical records from Palms of 
Pasadena for left knee surgery in August 1993 due to patella 
tendon rupture.  The veteran had been delivering furniture 
when he was chased by a dog and sustained a direct blow to 
the anterior aspect of the left knee when he ran into a tree.  
It was noted that his past medical history was essentially 
unremarkable.  X-rays of the left knee showed no fracture of 
the patella.  There was a small bony irregularity on the 
superior aspect of the patella that may or may not represent 
a fracture versus congenitally unfused segment of the 
patella.  Postoperative diagnoses were left patella tendon 
rupture and vastus medialis oblique detachment from the 
patella. 

The RO obtained the veteran's VA outpatient treatment records 
dated from May 1993 to March 1994.  These records showed no 
treatment for headaches.  In June 1993, it was noted that x-
rays of both knees conducted in June 1992 had been negative.  
In March 1994, the veteran complained of constant low back 
pain.  A diagnosis of degenerative joint disease of the knee 
was shown in these records, although which knee was not 
indicated.  However, the majority of these records concerned 
treatment for his right knee, including magnetic resonance 
imaging.

An October 1994 rating decision, inter alia, found that the 
veteran had not submitted new and material evidence to reopen 
his claims of entitlement to service connection for a left 
knee condition and a back condition, and denied entitlement 
to service connection for headaches due to head injury.  The 
veteran was notified of that decision in October 1994 and did 
not appeal.

In May 1995, the veteran requested that his claims be 
reopened so he could be considered for an increase.  He did 
not specify any disability for which he was filing a claim.  
He submitted copies of his service medical records, already 
of record.  The RO sent him a letter in June 1995 requesting 
information as to medical treatment he had received for his 
service-connected disabilities, but he did not respond.  In 
September 1996, he submitted a statement discussing his 
various medical disorders, including a left shoulder 
condition and PTSD.

With respect to the veteran's left shoulder claim, his 
service medical records showed that he complained of 
stiffness and swelling of the left upper shoulder of one 
month's duration in August 1976.  He appeared to have mild to 
moderate strain.  In September 1976, he reported incurring 
trauma to the left shoulder while playing softball.  
Examination showed limited range of motion and point 
tenderness over the acromioclavicular joint.  X-rays of the 
left shoulder were normal.  The following day, it was noted 
that he continued to have limited motion of the left shoulder 
with some swelling and point tenderness.  The examiner's 
assessment was mild acromioclavicular separation.  On the 
Report of Medical History completed in October 1976 in 
connection with his release from active duty, the veteran 
denied having a painful shoulder.  He made no complaints 
regarding his left shoulder during his second period of 
service.  On the Report of Medical History completed by the 
veteran for a physical examination conducted in March 1981, 
he denied having any swollen or painful joints, bone or joint 
deformity, or painful shoulder.

With respect to his PTSD claim, the veteran was asked to 
submit specific information regarding his stressors.  He was 
informed of the types of information that would be necessary 
and advised that, unless he included specific information 
that would permit verification of the stressors, his claim 
would not be well grounded.  He submitted a statement in 
October 1996 indicating that he had difficulty sleeping and 
was jumpy.  He stated that he constantly relived the night 
that his platoon sergeant crashed and burned beside him.  He 
also could not stand being next to people or around loud 
noises because he had served in a mortar platoon.  

In a statement received in November 1996, the veteran 
indicated that he had nerve damage in his left shoulder as a 
result of jumping out of planes, and he had constant 
headaches from the head injury he had received when a jeep 
flipped over.  He also submitted a statement indicating that 
he had incurred various injuries as a paratrooper.

In December 1996, the veteran filed a claim for service 
connection for gout due to wearing wet boots during service.  
With respect to this claim, none of the service medical 
records or post-service medical records showed diagnosis of 
or treatment for gout.

The veteran submitted his medical records covering the period 
May to November 1996.  These records showed no treatment for 
a back condition, a left shoulder condition, gout, or 
headaches.  On a medical health history completed by the 
veteran in May 1996, he reported having arthritis in the left 
knee and left arm.  He reported a history of fracturing the 
left shoulder and experiencing pain with motion and 
elevation.  He also reported a history of having a ruptured 
patella tendon in the left knee.  He reported onset of left 
knee and left shoulder symptoms in 1994.  

On another medical history completed by the veteran in May 
1996, he reported having swollen or painful joints, frequent 
or severe headaches, head injury, broken bones, arthritis, 
bone or joint deformity, trick or locked knee, foot trouble, 
frequent trouble sleeping, and depression or excessive worry.  
He denied having recurrent back pain.  It was noted that he 
wore a left knee brace and had incurred an injury to the 
patella with subsequent surgery.  He reported a history of a 
head injury in 1972 and indicated that he often had 
headaches.  He reported a history of fracturing the 
collarbone of the left shoulder in 1994.  He reported having 
gout in both feet from Vietnam.  He also reported depression 
and trouble sleeping due to dreams of Vietnam. 

The veteran was treated for a left knee condition on numerous 
occasions in 1996, including arthroscopic surgery.  X-rays of 
the left knee in June 1996 showed slight hypertrophic 
spurring and calcification inferior to the knee most likely 
related to old trauma.  Magnetic resonance imaging of the 
left knee in July 1996 showed a small effusion with no 
evidence of internal derangement, meniscus tear, ligament 
abnormalities, or damaged cartilage. 

A January 1997 rating decision, inter alia, found that the 
veteran had not submitted new and material evidence to reopen 
his claims of entitlement to service connection for a left 
knee condition, a back condition, and headaches due to head 
injury, and denied service connection for a left shoulder 
condition and gout. 

The RO obtained the veteran's military personnel records from 
his second period of military service from June 1977 to July 
1981.  These records contain a hand-written notation 
indicating that the veteran served overseas in Okinawa from 
February 29, 1972, to April 5, 1973.  No service in Vietnam 
is shown.  A reconciliation record also shows that the 
veteran served overseas in Ryukyu (Okinawa).  A hand-written 
entry indicates his DEROS (date of estimated return from 
overseas) was April 5, 1973.

The veteran submitted a treatment plan from Dr. Kevin Correia 
dated in March 1997, which indicated that he had recurrent 
nightmares related to Vietnam conflict, as well as alienation 
and cognitive/emotional lability related to environmental 
triggers/stressors.  A diagnosis of PTSD was shown. 

A June 1997 rating decision denied service connection for 
PTSD.  In his notice of disagreement, the veteran stated that 
a person did not have to participate in heavy combat to get 
PTSD.  He stated that he was involved in many "combat 
situations" while in Okinawa in 1972 and 1973.  He said he 
had traveled the "Red China Seas and host in Red Ready Alert 
situations at different times and different locations 
throughout the Phillipines [sic], South Asia and Japan."  He 
said no one could relive his experience during the Vietnam 
era except himself.  He argued that he had received the 
Combat Infantryman Badge at Fort Bragg, North Carolina.  He 
submitted a treatment record from Dr. Larry Wood, 
psychologist, dated in December 1996, which indicated that 
the veteran had been accepted into a treatment group for 
Vietnam combat veterans with PTSD.  Dr. Wood noted that the 
diagnosis of PTSD and combat experience was supported by the 
veteran's symptoms, DD-214, and personal verbal reports.  On 
this record, the veteran wrote that he had never told anyone 
that he had participated directly in combat in Vietnam, but 
only that he was in many Vietnam era conflicts and situations 
overseas. 

With Dr. Wood's statement, the veteran submitted treatment 
records dated from December 1996 to June 1997.  These records 
showed no complaints of or treatment for a back condition, a 
left shoulder condition, headaches, or gout.  The veteran 
continued to receive treatment for his left knee disorder.

In his substantive appeal, the veteran claimed that the RO 
had made several errors in adjudicating his claims, including 
failure to accord him reasonable doubt and provide him VA 
examinations.  He stated that VA's failure to provide him 
physical examinations violated his due process rights.  He 
argued that his claims were well grounded, or, in the 
alternative, that the RO had failed to assist him by 
obtaining records that would well ground his claims.  He 
stated that his stressors for PTSD were (1) an incident where 
he witnessed a platoon sergeant crash and burn to death; (2) 
assignment to a mortar platoon in which the noise level 
caused dementia; (3) involvement in a parachute accident in 
which he could have died; and (4) involvement in secret 
operations into combat zones on an aircraft carrier in full 
red alert. 

The veteran subsequently submitted medical records dated in 
August 1997, which contained no information pertinent to the 
claims on appeal. 



II.  Legal Analysis

A.  Claims to reopen (left knee, back, and headaches)

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In an October 1994 rating decision, it was determined that 
the veteran had not submitted new and material evidence to 
reopen his claims of entitlement to service connection for a 
left knee condition and a back condition, and the RO also 
denied entitlement to service connection for headaches due to 
head injury.  A letter from the RO, advising the veteran of 
that decision and of appellate rights and procedures, was 
issued in October 1994.  Within the appeal period, the 
veteran submitted a statement with duplicate service medical 
records.  He indicated that he was requesting his "claim" 
be reopened so that he could be considered for an 
"increase" in his compensation.  The veteran did not 
express dissatisfaction with the 1994 decision nor indicate a 
desire to contest that decision.  His statement was unclear, 
in that he did not indicate the disability he was claiming 
and the statement could be interpreted as a claim for an 
increased rating.  Therefore, his May 1995 statement, 
although received within the appeal period, cannot reasonably 
be construed as a notice of disagreement with the 1994 rating 
decision.  See 38 C.F.R. § 20.201 (1998).  Furthermore, the 
filing of additional evidence in 1995 did not extend the time 
limit for initiating or completing an appeal of the 1994 
rating decision.  See 38 C.F.R. § 20.304 (1998).  
Accordingly, since the veteran did not appeal the October 
1994 rating decision, it is final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand these claims 
because no prejudice to the veteran results from the Board's 
consideration of these claims.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
these claims under the more flexible Hodge standard accords 
the veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

The evidence received subsequent to October 1994 is presumed 
credible for the purposes of reopening the veteran's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since October 1994, the 
following evidence has been received:  (1) the veteran's 
contentions; (2) treatment records dated from May 1996 to 
August 1997; and (3) service medical and personnel records.

The veteran continues to argue that he has a left knee 
condition, a back condition, and headaches as a result of 
injuries incurred during service.  This evidence is not new.  
He has not submitted any new contentions regarding these 
claims; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the October 
1994 rating decision and is not new for purposes of reopening 
a claim.

The service medical records submitted by the veteran in 1995 
are also not new.  Under pertinent regulations, where new and 
material evidence consists of a supplemental report from the 
service department received after the decision has become 
final, the decision will be reconsidered by the agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (1998).  These 
records were copies of the service medical records previously 
associated with the claims file and are therefore not new for 
purposes of reopening a claim.

The rest of the evidence received since October 1994 is new 
in that it was not previously of record.  To serve to reopen 
the claim, it must also be material.  Material evidence is 
that which bears directly and substantially on the merits of 
each essential element that was a basis for the prior denial.  
Because the veteran is seeking to establish service 
connection for a left knee condition, a back condition, and 
headaches, material evidence would be significant evidence 
that bore substantially and directly on the current existence 
of the claimed disorders and a relationship between those 
disorders and a disease or injury incurred during the 
veteran's military service. 

None of the new evidence is material.  The new evidence shows 
the veteran's continued complaints of left knee pain, but 
there remains a lack of medical evidence relating any of his 
complaints or any diagnosed left knee disorder to his periods 
of service.  There is also a lack of medical evidence showing 
diagnosis of a chronic back disorder or headaches.

The new evidence is not so significant that it requires 
reopening of the veteran's claims.  The new evidence is not 
significant by itself, since it merely reflects diagnosis of 
a current left knee disorder without relating it to the 
veteran's service in any manner or complaints of back pain or 
headaches without diagnosing a chronic medical disorder 
accounting for those complaints.  The new evidence is also 
not significant when considered in conjunction with the 
evidence previously of record, since the prior evidence 
showed (1) that the veteran's inservice knee and back 
injuries were acute and transitory, in that he denied having 
any problems with his knee or back shortly before separation 
from service; (2) that the veteran denied having recurrent 
headaches shortly before his separation from service and did 
not complain of same until more than 15 years after service; 
(3) that no ascertainable left knee or back disability was 
present upon VA examination two and a half years after the 
veteran's last period of service; (4) that no left knee 
complaints or treatment were shown until incurrence of a knee 
injury in 1993; and (5) that no diagnosis of a chronic back 
or headache disorder has been rendered at any time since 
service.  

The veteran's contentions that he has a left knee disorder, a 
back disorder, and headaches as a result of his military 
service are neither material nor competent evidence.  He is 
certainly competent to report experiencing such symptoms, but 
there is no evidence that he possesses the requisite medical 
knowledge to render a probative opinion on a matter requiring 
medical expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Accordingly, the Board finds that the evidence received 
subsequent to October 1994 is not new and material and does 
not serve to reopen the veteran's claims for service 
connection for a left knee condition, a back condition, and 
headaches due to head injury.  Where a claimant refers to a 
specific source of evidence that could reopen a final claim, 
VA has a duty to inform him of the necessity to submit that 
evidence to complete his application for benefits.  See 
Graves v. Brown, 6 Vet. App. 166, 171 (1994).  The veteran 
argued in his substantive appeal that VA had failed to obtain 
records that would reopen his claims.  

In this case, VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), because nothing in the 
record suggests the existence of evidence that might reopen 
any of these claims.  The veteran has at no time stated that 
a medical professional has told him that he has a back 
condition or headaches as a result of his military service.  
He stated that the doctor at Palms of Pasadena had told him 
that his left knee surgery was a result of the inservice 
parachute jumps.  The medical records from Palms of Pasadena 
do not support this, since there is no reference whatsoever 
to the veteran's military service in these records and no 
such opinion was recorded.  Accordingly, the Board concludes 
that VA has fulfilled its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991). 

The veteran maintained in his substantive appeal that 
according to VA regulations, he should be given the benefit 
of the doubt and granted service connection for these 
conditions.  However, until he meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claims, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Original service connection claims

1.  Left shoulder and gout

The laws and regulations regarding entitlement to service 
connection and the requirements of a well-grounded claim are 
discussed above.  With respect to these claims, the first 
element of a well-grounded claim has not been satisfied.  At 
no time has a medical professional diagnosed a chronic left 
shoulder condition or gout. 

Since the medical evidence does not show the existence of the 
claimed conditions, the veteran's claims for service 
connection are not well grounded.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
The veteran's contentions that he has a left shoulder 
condition and gout are not sufficient to well ground these 
claims.  As indicated above, he is not competent to render a 
probative opinion involving medical diagnosis or medical 
causation.

The veteran contended in his substantive appeal that he is 
entitled to have reasonable doubt resolved in his favor in 
accordance with 38 C.F.R. § 3.102.  However, the "benefit of 
the doubt" rule does not apply until the claimant meets the 
threshold burden of submitting a well-grounded claim.  
38 C.F.R. § 3.102 clearly states that the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
The United States Court of Veterans Appeals has concluded 
that the "benefit of the doubt" rule does not shift the 
initial burden to submit a facially valid claim from the 
claimant to VA.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  For the reasons discussed above, the Board concludes 
that he has failed to submit well-grounded claims; therefore, 
he is not entitled to the benefit of the doubt. 

Until the veteran presents a well-grounded claim for service 
connection, VA has no duty to assist him in developing facts 
pertinent to his claims, including providing him a medical 
examination at VA expense, as he has requested.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1998) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Grivois v. Brown, 6 Vet. App. 
136, 139-40 (1994) (noting that "implausible claims should 
not consume the limited resources of the VA and force into 
even greater backlog and delay those claims 
which . . . require adjudication"); see also Slater v. 
Brown, 9 Vet. App. 240, 243-244 (1996).  See also, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998); Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999).

When a claimant refers to a specific source of evidence that 
could make his claims plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground either of these claims, and the veteran has not 
referenced the existence of medical evidence that would show 
diagnosis of a left shoulder condition and/or gout.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that these 
claims are plausible, that is, he has failed to present 
medical evidence that he has the claimed disorders, the 
claims for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) and Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 

2.  PTSD

A well-grounded claim for service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998) (as amended, 64 Fed. 
Reg. 32807-32808 (June 18, 1999), effective March 7, 1997); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  An 
appellant's evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Samuels v. West, 11 Vet. 
App. 433, 435 (1998) (PTSD diagnoses were based on fictitious 
recitations of combat experience in Vietnam, clearly 
contradicted by the record, rendering the appellant's 
testimony as to his combat experiences inherently 
incredible).

In this case, two psychologists have diagnosed the veteran to 
have PTSD attributable to unspecified combat experience in 
Vietnam, and he has been accepted into a treatment group for 
Vietnam combat veterans with PTSD.  The chief psychologist 
opined that the veteran's "diagnosis and combat experience" 
are supported by the veteran's symptoms, his DD 214, and his 
personal verbal report.  On the basis of these two reports, 
it is clear that the veteran has represented himself to have 
been in combat in Vietnam.  He has apparently claimed to have 
nightmares of Vietnam combat experiences.

The Board finds his assertions as to combat to be inherently 
incredible, and a diagnosis based on his inherently 
incredible assertions cannot serve to make his claim well 
grounded.

The Vietnam era was from August 5, 1964, to May 7, 1975, 
inclusive, except to veterans serving in Vietnam prior to 
that time.  38 C.F.R. § 4.2(f) (1998).  The veteran's first 
period of active military service (Marine Corps) began during 
the Vietnam era.  His DD Form 214 for that period of service 
indicates that he did have foreign and/or sea duty for 11 
months and 27 days.  His military awards for that period of 
service do not include any indicating combat, such as a 
Purple Heart or Combat Action Ribbon.  His military awards do 
not include any indicating service in Vietnam.  The veteran's 
records for his second period of active military service 
(Army) show his overseas assignment during his first period 
of service to have been in Okinawa.  These records contain 
hand-written notations that are clearly in error, as they 
would begin his tour in Okinawa in February 1972, some nine 
months before the veteran entered the service for the first 
time.  However incorrect the dates, the veteran does not 
contend that the location of his overseas service is 
incorrect.  Therefore, the veteran's only overseas duty 
station was Okinawa, and he is not a veteran of combat in 
Vietnam.

The veteran apparently has told his psychologists that he did 
serve in Vietnam in combat, and one of them has opined that 
the veteran's combat experience is supported by three things: 
(1) his symptoms; (2) his DD 214; and (3) his personal verbal 
report.  This opinion is based on an incorrect factual 
premise, at least as to the second item.  Neither of the 
veteran's DD Form 214s supports the veteran's assertion that 
he engaged in combat in Vietnam.  The opinion, therefore, 
being based upon an obviously untrue premise, is not 
credible.

The veteran has asserted that he received the Combat 
Infantryman Badge while stationed at Fort Bragg, North 
Carolina.  He offers this as evidence that he participated in 
combat.  This assertion is inherently incredible.  The 
veteran was stationed at Fort Bragg after the Vietnam era, 
and not during a period of war.  During this period of 
service, he did not have any foreign assignments.  There 
would have been no reason for him to have received an award 
indicative of combat during this period of service.

The veteran has reported three other stressors.  The first is 
having his platoon sergeant "crash and burn" beside him in 
a drop zone.  The veteran has given no date for this 
incident, and he has provided no information that might help 
to verify the occurrence of this stressor, such as the name 
of the sergeant, the location of the incident, or the date.  
Because the veteran received his parachute badge during his 
Army service (the second period), the Board concludes that 
this incident would necessarily have occurred during his non-
wartime service.  For purposes of determining whether the 
claim is well-grounded, the assertion is accepted as true.  
However, as the diagnosis of PTSD was based on the veteran's 
reported combat experience in Vietnam, and this incident 
could not have occurred in combat or in Vietnam, it has not 
been the basis of the PTSD diagnosis.  Accordingly, there is 
no nexus between this incident and the diagnosis of PTSD.

The second stressor reported by the veteran is being exposed 
to loud noise in a mortar platoon.  This incident also must 
necessarily have been during his non-wartime service, as 
there is no evidence that the veteran served in a mortar 
platoon during his first period of service.  Since no 
diagnosis of PTSD has been based on his non-combat exposure 
to loud noise, there is no nexus.

The third stressor is reported secret combat missions to 
Japan, the Philippines, and South Asia while aboard an 
aircraft carrier.  This stressor must necessarily be assumed 
to have occurred during the veteran's first period of 
service.  However, since the diagnosis of PTSD is based on 
the veteran's reported combat experiences in Vietnam, there 
is no nexus.  Furthermore, the veteran has provided no 
specific information as to what these stressors may have 
been.

Attempts to verify stressors are unwarranted where the 
veteran has not submitted a plausible claim.  See Samuels v. 
West, 11 Vet. App. 433.  The veteran was asked to provide 
specific information about his claimed stressors, including 
names, dates, duty assignments, unit to which assigned, etc.  
He was told of the importance of specific information to his 
claim and that his claim would not be considered well 
grounded unless he provided sufficient detail to permit 
verification of his stressors.  The veteran submitted only a 
vague and general statement, on the basis of which it would 
be impossible to verify stressors.


ORDER

As new and material evidence has not been received to reopen 
the veteran's claims for service connection for a left knee 
condition, a back condition, and headaches due to head 
injury, the claims are not reopened, and the appeals are 
denied.

Entitlement to service connection for a left shoulder 
condition and gout is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims for 
service connection for prostatitis and residuals of bilateral 
bunionectomies and for an increased rating for postoperative 
orchiectomy/epididymoorchitis. 

A.  Prostatitis

The veteran claims that he has prostatitis as a result of his 
service-connected disability of right 
orchiectomy/epididymoorchitis.  His service medical records 
showed treatment for prostatitis in December 1979, and he was 
also treated for nonspecific urethritis during both periods 
of service.  There is also post-service evidence showing 
treatment for prostatitis. 

Secondary service connection for prostatitis was denied in an 
October 1994 rating decision.  Where a claimant has filed an 
application to reopen a claim and VA has notice of the 
existence of evidence that may be sufficient to reopen the 
claim, or, in the alternative, which may well-ground the 
claim, VA has a duty to inform the veteran of the necessity 
to submit that evidence to complete his application for 
benefits.  See Graves v. Brown, 8 Vet. App. 522, 525 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. 
§ 5103(a) (West 1991).  

In his substantive appeal, the veteran stated that his 
attending physician believed that the past chronic right 
epididymitis that led to the testicular orchidectomy could be 
the precursor to development of chronic prostatitis.  It is 
unknown whether such an opinion would provide information 
sufficient to reopen the veteran's claim, but the RO must 
inform the veteran of the need to obtain written statements 
from any medical professional he maintains has told him that 
his prostatitis is related to his service-connected 
disability.  It is his ultimate responsibility to submit 
evidence in support of his claim.  38 C.F.R. § 3.159(c) 
(1998).  See also 38 U.S.C.A. § 5103(a) (West 1991).

B.  Residuals of bunionectomy and increased rating
for postoperative right orchiectomy/epididymoorchitis

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The January 1997 rating decision denied service connection 
for status post bunionectomies, both feet, and denied a 
disability rating higher than 10 percent for postoperative 
right orchiectomy/epididymoorchitis.  The veteran's notice of 
disagreement in July 1997 did not discuss these issues.  In 
his substantive appeal submitted in December 1997, the 
veteran indicated his intent to appeal the denial of service 
connection for residuals of the bunionectomies and the denial 
of an increased rating for postoperative right 
orchiectomy/epididymoorchitis.  This document, filed at the 
RO, would be timely as a notice of disagreement with the 
January 1997 rating decision that denied these claims.

It is proper to remand these claims because the veteran has 
not been provided a statement of the case on these issues.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, these claims are REMANDED for the following:

1.  Tell the veteran that he should obtain 
written statements from any physician that 
he maintains has told him that his 
prostatitis is related to his service-
connected right 
orchiectomy/epididymoorchitis.  The 
medical rationale, as well as a discussion 
of the medical records on which the 
opinions are based, should be provided.  
All treatment records of the veteran from 
the physician providing the statement 
should also be provided.  Provide the 
veteran an opportunity to obtain this 
evidence and submit it in keeping with his 
ultimate responsibility to furnish 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Thereafter, readjudicate the 
veteran's claim for service connection 
for prostatitis, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.156(a) (1998) Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 
Vet. App. 209 (1999).  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

3.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for status post 
bunionectomies, both feet, and 
entitlement to an increased disability 
rating for postoperative right 
orchiectomy/epididymoorchitis.  Notify 
the veteran that, if these issues are not 
resolved to his satisfaction, he must 
file a timely and adequate substantive 
appeal, and notify him of the time limit 
within which he must do so, in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1998).  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

